When I consider the very slow speed at which this bridge is raised, the short distance across, the noise made by the setting of the many levers preparatory to the raising of the bridge, and the time consumed in setting those levers, I conclude that plaintiff, when he walked upon the bridge, must have been well aware of the fact that it was about to be raised, if, in fact, it had not already commenced to rise. But, even if he stepped upon it a few seconds before it commenced to rise, he could easily have turned back had he not feared that he would not reach the other side in time to ride home upon the truck which was waiting across the bayou.
He was not confronted with a dangerous emergency, but only with the fact that he might lose a ride home.
He ran across the bridge deliberately and with full knowledge of the fact that it was rising, when, as a matter of fact, he could easily have turned back and safely retraced his steps. There was nothing in his mental capacity to increase in his mind the hazard. He was as well able to realize the danger of that situation as would have been the most intelligent and most highly educated person; in fact, probably better able.
I respectfully dissent.